UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6824



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DANIEL DEMETRIOUS JAMES, JR., a/k/a Dee,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:04-cr-00262-FL)


Submitted:   September 13, 2007       Decided:   September 19, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Demetrious James, Jr., Appellant Pro Se. Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel    Demetrious    James,      Jr.,   appeals   the   district

court’s order denying his motion for a hearing based on the

Government’s   alleged     breach   of    the   plea     agreement.    We    have

reviewed the record and find no reversible error.              Accordingly, we

affirm for the reasons stated by the district court.                     United

States v. James, No. 5:04-cr-00262-FL (E.D.N.C. May 7, 2007).                 We

deny   as   unnecessary     James’       motion    for     a   certificate     of

appealability.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                    - 2 -